t c memo united_states tax_court mark haller zilberberg petitioner v commissioner of internal revenue respondent docket no filed date after p failed to file his and tax returns r determined deficiencies in his income_tax and additions to tax under sec_6651 and and a i r c p contested the deficiencies and additions to tax arguing he was entitled to a dollar_figure moving_expense_deduction and a dollar_figure casualty_loss deduction for his tax_year held for his tax_year p is entitled to a moving_expense_deduction of dollar_figure and a casualty_loss deduction of dollar_figure held further p is liable for the additions to tax under sec_6651 and and a i r c mark haller zilberberg pro_se kimberly a higgins and kenneth a hochman for respondent memorandum opinion wherry judge this case is before the court on a petition for redetermination of respondent’s determination in a notice_of_deficiency that petitioner owes income_tax deficiencies and additions to tax for his and tax years the issues for determination are whether petitioner is entitled to a dollar_figure deduction under sec_217 for moving_expenses allegedly incurred in whether petitioner is entitled to a dollar_figure deduction under sec_165 for a casualty_loss allegedly sustained in whether petitioner is liable for additions to tax under sec_6651 for failure_to_file his and tax returns whether petitioner is liable for additions to tax under sec_6651 for failure to pay his and taxes and whether petitioner is liable for additions to tax under sec_6654 for failure to make required and estimated_tax payments 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure background some of the facts have been stipulated the stipulated facts and accompanying exhibits are hereby incorporated by this reference petitioner resided in florida at the time he filed his petition with this court for his and tax years petitioner received taxable_income of dollar_figure dollar_figure and dollar_figure respectively petitioner did not file a federal_income_tax return for or therefore respondent prepared substitutes for returns pursuant to sec_6020 for petitioner’s and tax years on the basis of these substitutes for returns respondent mailed to petitioner on date notices of deficiency for petitioner’s and tax years showing the following deficiencies as well as additions to tax under sec_6651 and and for and a 2petitioner received taxable_income from various sources including walton academy the school district of escambia county the monroe county school board the agency for workforce innovation penco inc florida keys community college and the social_security administration petitioner’s gross_income was dollar_figure including a dollar_figure social_security payment of which only dollar_figure is taxable petitioner’s gross_income was dollar_figure including a dollar_figure social_security payment of which only dollar_figure is taxable petitioner’s gross_income was dollar_figure including a dollar_figure social_security payment of which only dollar_figure is taxable additions to tax tax_year deficiency dollar_figure big_number big_number sec_6651 dollar_figure dollar_figure dollar_figure sec_6651 1dollar_figure dollar_figure dollar_figure sec_6654 --- dollar_figure dollar_figure sec_6651 provides for an addition_to_tax of percent per month up to percent for failure to pay the amount shown on a return petitioner timely petitioned this court in his petition petitioner alleged that he did not owe the deficiencies or additions to tax because his allowable losses expenses and deductions specifically his travel_expenses theft losses moving costs and losses due to acts of god natural disasters exceeded his taxable_income trial was held in miami florida on date at trial petitioner elaborated on his statements in the petition specifying that he thought he was entitled to a dollar_figure deduction for moving_expenses and a dollar_figure deduction for a casualty_loss both deductions pertain only to petitioner’s tax_year for the claimed moving_expenses deduction petitioner testified that he was hired by the monroe county school district as an alternative education and ged teacher beginning in date in order to take this position petitioner claimed he moved from okaloosa county florida to key west florida paying dollar_figure for his materials his collections everything that he had to be packed and shipped to key west for the claimed casualty_loss deduction petitioner testified that in after he moved to key west he lived in water for four days which got up as high as his chest as a result of hurricane wilma key west was also affected by hurricanes katrina rita and dennis during according to petitioner all of his property not only was destroyed by the water but there was a disease factor and everything was taken out to the street in dumpsters in evidence presented to this court petitioner listed the items of property he alleges were lost or destroyed as a result of the hurricanes and an 3petitioner alleges that he suffered from hurricanes katrina wilma rita and dennis being flooded from the east and flooded from the west petitioner testified that key west was totally inundated the winds of the hurricanes ranged from miles per hour to over miles per hour respondent while stipulating that key west was affected by some of the hurricanes does not agree that all four hurricanes struck key west this court without discussing the differences between affected and struck or determining which specific hurricane s damaged petitioner’s property realizes that the hurricane season caused damage across florida and will take judicial_notice that property in key west florida suffered damages in the hurricane season a court may take judicial_notice of appropriate adjudicative facts at any stage in a proceeding whether or not the notice is requested by the parties see fed r evid c f see also 331_f2d_600 6th cir explaining that a court may take judicial_notice sua sponte in general the court may take notice of facts that are capable of accurate and ready determination by resort to sources whose accuracy cannot reasonably be questioned fed r evid b see also evans v commissioner tcmemo_2010_207 approximate value for each such lost or destroyed item according to petitioner’s testimony the total value of the damaged or destroyed property was dollar_figure but the amount claimed on his exhibit 10-p was dollar_figure petitioner reached dollar_figure because of a computational error therefore we treat his claimed casualty_loss deduction as being dollar_figure petitioner did not provide any proof of his ownership of any of the items of listed_property nor does he substantiate the cost_basis or purchase_price of any of those items instead at trial petitioner made a sweeping statement that he paid for most of the property in cash and what little documentation he did have of such purchases was destroyed by the hurricanes apparently no effort was made to reconstruct the lost records other than the creation of petitioner’s exhibit 10-p 4on exhibit 10-p petitioner listed the following nissan maxima--dollar_figure kayak with hp johnson outboard motor-- dollar_figure english racer bicycle--dollar_figure english racer bicycle second --dollar_figure bedroom living room dining room furniture and other household furnishings and accessories--dollar_figure computers monitors printers copier fax machine--dollar_figure three digital deckmate recorders--dollar_figure two tvs three radios speakers all electronic equipment--dollar_figure clothing and personal belongings-- dollar_figure food--dollar_figure lee manella paintings-dollar_figure dean giola paintings-dollar_figure hank fleck paintings--dollar_figure sally boswell painting--dollar_figure livingston roberts highwayman painting--dollar_figure assorted paintings--dollar_figure book collection--dollar_figure we note that the claimed values for these items are significantly reduced from the original amounts listed on petitioner’s exhibit 10-p before they were crossed out and the new claimed values written in by hand petitioner testified he did this to reflect his original cost of each item rather than his estimate of its fair_market_value when destroyed by the storms discussion petitioner argues that for his tax_year he is entitled to a dollar_figure moving_expenses deduction and a dollar_figure casualty_loss deduction i burden_of_proof deductions are a matter of legislative grace and taxpayers bear the burden of proving entitlement to any claimed deduction rule a 503_us_79 taxpayers are required to identify each deduction they are claiming and show that they have met all requirements to keep books_or_records and otherwise to substantiate all claimed deductions sec_6001 292_us_435 62_tc_834 sec_1_6001-1 income_tax regs 5petitioner stated in his petition that he intended to rely on travel_expenses theft losses itemized_deductions moving costs and losses due to acts of god natural disasters in proving he did not owe the deficiencies or additions to tax because these losses expenses and deductions exceeded his taxable_income however petitioner introduced evidence regarding only claimed deductions for his tax_year of dollar_figure for moving_expenses and dollar_figure for casualty losses petitioner failed to introduce any evidence about any expenses losses or deductions he incurred in either his or tax years and therefore we deem petitioner to have conceded the deficiencies as to those years 6petitioner did not argue that sec_7491 applied he did not produce credible_evidence with respect to all factual issues relevant to his liabilities for tax and did not argue or establish that he had met the requirements of sec_7491 consequently sec_7491 does not apply here to shift the burden_of_proof to respondent if a taxpayer’s records are lost or destroyed through circumstances beyond his control the taxpayer may still substantiate the claimed deductions by use of other credible_evidence 306_fedappx_464 11th cir affg tcmemo_2008_5 when a taxpayer establishes a deductible expense but is unable to substantiate the precise amount the court may approximate the amount that is deductible so long as the taxpayer presents sufficient evidence to establish a rational basis for making the estimate 39_f2d_540 2d cir 85_tc_731 villarreal v commissioner tcmemo_1998_420 ii whether petitioner is entitled to a moving_expense_deduction under sec_217 moving_expenses were ordinarily considered nondeductible personal expenses before the enactment of sec_217 see 65_tc_566 jorman v commissioner tcmemo_1996_297 however sec_217 allows taxpayers subject_to certain conditions to deduct moving_expenses paid_or_incurred during the taxable_year in connection with the commencement of work by the taxpayer as an 7even though a taxpayer can use evidence other than books_or_records to substantiate claimed deductions we are not bound to accept a taxpayer’s unverified undocumented testimony 65_tc_87 affd per curiam 540_f2d_821 5th cir employee or as a self-employed_individual at a new principal_place_of_work sec_217 as relevant here specifies the following two conditions that a taxpayer must satisfy in order to claim a moving_expenses deduction first the taxpayer’s new principal_place_of_work must be at least miles farther from his former residence than was his former principal_place_of_work and second during the 12-month_period immediately following his arrival in the general location of his new principal_place_of_work the taxpayer must be a full-time_employee in such general location during at least weeks petitioner offered sparse evidence regarding his claimed moving_expenses deduction testifying at trial only that he was hired by the monroe county school district to begin teaching in date and that he paid dollar_figure for everything he had to be packed and shipped to key west from okaloosa county florida petitioner failed to prove that he was entitled to his claimed dollar_figure sec_217 moving_expense_deduction petitioner failed to substantiate the alleged moving_expenses with documentary_evidence such as receipts credit card statements canceled checks or even a written summary of his expenses petitioner testified that he paid to have things packed and sec_217 defines moving_expenses as the reasonable expenses-- a of moving household goods and personal effects from the former residence to the new residence and b of traveling including lodging from the former residence to the new place of residence shipped yet petitioner never provided this court with specific information such as the exact days he moved whether he drove himself to key west or the name of the moving company however if a taxpayer establishes a deductible expense but is unable to substantiate the precise amount we may after bearing heavily upon the taxpayer whose inexactitude is of his own making estimate the amount provided we are convinced that the taxpayer incurred such an expense and we have a basis upon which to make an estimate cohan v commissioner supra pincite vanicek v commissioner supra pincite we do not doubt that petitioner moved to key west in order to begin his job with the monroe county school district we shall not however allow petitioner a dollar_figure moving_expense_deduction solely on the basis of his testimony even though the facts do not justify a dollar_figure moving_expense_deduction we do determine on the basis of petitioner’s testimony and his list of personal_property that petitioner is entitled to a dollar_figure moving_expense_deduction under sec_217 in doing so we recognize that even though petitioner failed to adequately substantiate his claimed dollar_figure moving_expense_deduction he had to have incurred expenses including the cost of the moving truck or u-haul trailer packing movers boxes and gas in moving with at least most of the personal_property listed in his exhibit 10-p to key west see cohan v commissioner supra pincite see also clark v commissioner tcmemo_1989_598 allowing a dollar_figure moving_expense_deduction when the taxpayer claimed dollar_figure but provided no receipts affd without published opinion 951_f2d_1258 10th cir iii whether petitioner is entitled to a casualty_loss deduction under sec_165 sec_165 allows as a deduction any loss sustained during a taxable_year and not_compensated_for_by_insurance_or_otherwise sec_165 limits the allowance of losses in the case of individuals sec_165 allows as a deduction to an individual certain losses commonly referred to as casualty losses a casualty_loss is allowable to a taxpayer for a loss of property not connected with a trade_or_business or a transaction entered into for profit if the loss results from fire storm shipwreck or other_casualty see id pursuant to sec_165 the casualty_loss deduction is allowed only to the extent that the loss from each casualty exceeds dollar_figure and to the extent that the net_casualty_loss for the taxable_year exceeds percent of the adjusted_gross_income for that taxable yeardollar_figure 9key west is approximately miles from okaloosa county florida 10the sec_165 limitations do not apply to losses described in sec_165 and which arise in the hurricane katrina disaster_area on or after date and which are attributable to hurricane katrina which arise in the the amount of the casualty_loss allowed under sec_165 is the lesser_of the fair_market_value of the property immediately before the casualty reduced by the fair_market_value of the property immediately after the casualty or the amount of the adjusted_basis prescribed in sec_1_1011-1 income_tax regs for determining the loss from the sale_or_other_disposition of the property involved sec_1_165-7 income_tax regs the method of valuation for determining a casualty_loss is set forth in sec_1_165-7 income_tax regs which provides as follows in determining the amount of loss deductible under sec_165 the fair_market_value of the property immediately before and immediately after the casualty shall generally be ascertained by competent appraisal this appraisal must recognize the effects of any general market decline affecting undamaged as well as damaged property which may occur simultaneously with the casualty in order that any deduction under sec_165 shall be limited to the actual loss resulting from damage to the property physical damage to property caused by a hurricane is a casualty within the purview of sec_165 see 70_tc_391 holding that damage hurricane rita disaster_area on or after date and which are attributable to hurricane rita or which arise in the hurricane wilma disaster_area on or after date and which are attributable to hurricane wilma sec_1400s the entire state of florida is included in both the hurricane katrina and hurricane wilma disaster areas see revproc_2006_32 sec_2 c b resulting from hurricane agnes was a casualty see also sec_1_165-7 example income_tax regs key west suffered damages because of the hurricane season however petitioner has failed to fully substantiate the claimed dollar_figure in losses in deciding whether a taxpayer has substantiated his deductions we ordinarily look at the proof he offers in the form of documentation and testimony obot v commissioner tcmemo_2005_195 petitioner argues that he is entitled to a casualty_loss deduction of dollar_figure for his tax_year stating at trial the only item at issue is what i lost during the four hurricanes that i suffered in key west in during which i lost everything i walked out the hurricanes with my shirt on my back i lived in water for four days i lost everything in plus years and that is all that is at issue petitioner arrived at the dollar_figure figure not by competent appraisal but by his own estimate of what somebody would pick the destroyed property up for in a drive sale on the street on the value i came up with petitioner was not 11petitioner’s trial testimony included additional statements that emphasized the totality of his loss he testified that he lost all his books all his paintings everything that he had collected all his furniture pineapple beds everything was lost he lost his car later petitioner claimed he lost all bedroom living room dining room furniture and all other house furnishings and accessories computers monitors printers copier fax machines three digital dec made recorders two tvs three radios speakers all electronic equipment all clothing and personal belongings and all food refrigerator freezer canned and stored everything zero consistent in the values he assigned to the property he claims was destroyed for example at trial petitioner testified that he lost a nissan maxima a hobie fishing kayak and a johnson 5-horsepower motor to which he assigned values of dollar_figure dollar_figure and dollar_figure respectively yet in the exhibit presented to this court petitioner assigned a value to the nissan maxima of dollar_figure and a value to the kayak and the johnson 5-horsepower motor together of dollar_figure petitioner further testified about a livingston roberts painting worth between dollar_figure and dollar_figure for which he paid dollar_figure in his exhibit 10-p presented to this court he originally listed the value of the livingston roberts painting as dollar_figure but had crossed that out and put dollar_figure despite the noted circumstances which we attribute to loss of memory with the passage of time and petitioner’s attempt on exhibit 10-p to mark destroyed items down from fair_market_value to cost we found petitioner’s testimony to be candid and forthright we do not believe petitioner was attempting to mislead this court rather we believe petitioner had no documentation for the property however petitioner’s testimony and the handwritten list do not fully satisfy petitioner’s burden of substantiation see lockett v commissioner tcmemo_2008_ not allowing a casualty_loss deduction when the taxpayer 12petitioner assigned a value of dollar_figure in exhibit 10-p to his book collection and testified to the same effect failed to prove the fair_market_value of the property or the adjusted_basis of the property or to produce evidence that would allow a reasonable estimate the only evidence this court has is petitioner’s testimony and a list of items of property he claims he lost during the hurricane season petitioner did not produce any other documentation photographs or witnesses because petitioner did not provide all of the evidence required by sec_1 b income_tax regs in order to fully substantiate his loss petitioner is not entitled to the entire casualty_loss deduction of dollar_figure that he claims for his tax_year petitioner asserts that what little documentation he did have about the damaged or destroyed property was itself destroyed by the hurricanes if a taxpayer’s records are lost or destroyed through circumstances beyond his control he is entitled to substantiate the claimed deductions by use of other credible_evidence lockett v commissioner fed appx pincite villareal v commissioner tcmemo_1998_420 but petitioner’s unverified undocumented testimony is not sufficient to support a dollar_figure casualty_loss deduction however this court may approximate the deductible amount if the taxpayer establishes a deductible expense but is unable to substantiate the precise amount cohan v commissioner f 2d pincite the court concludes that petitioner suffered damages to his property as a result of the hurricane season we believe that a lot of petitioner’s property was lost or damaged and even though petitioner failed to meet substantiation requirements to be allowed the full dollar_figure deduction he has presented sufficient evidence to justify some relief under the cohan_rule the general_rule is that the amount of a casualty_loss deduction is the lesser_of the fair_market_value of the property immediately before the casualty reduced by the fair_market_value of the property immediately after the casualty or the adjusted cost_basis of the property sec_1_165-7 income_tax regs on the evidence in front of us we believe that petitioner’s allowable casualty_loss deduction should be dollar_figure for his tax yeardollar_figure see 73_tc_130 13petitioner admits that he received approximately dollar_figure from fema during and therefore this amount should be offset against his dollar_figure casualty_loss deduction see sec_165 accordingly petitioner will be entitled to a dollar_figure deduction after offsetting the dollar_figure he received from fema the sec_165 limitations do not apply in this case see supra note we come up with dollar_figure on the basis of petitioner’s testimony and his exhibit 10-p petitioner extensively testified about losing his car kayak and outboard motor paintings and book collection this court also notes that even though petitioner did not specifically testify about them he naturally lost the personal items such as clothing and furniture listed on his exhibit 10-p for the items petitioner both testified about and listed on exhibit 10-p we allow petitioner the lowest value attributed to that item for the personal items not elaborated on in his testimony at trial we allow petitioner half of the value listed on his exhibit 10-p specifically we give petitioner dollar_figure for his car dollar_figure for the kayak and outboard continued holding that the taxpayer sustained a casualty_loss but had not adequately documented the deductible amount and therefore was entitled to only percent of the claimed loss 46_tc_302 allowing the taxpayer a casualty_loss deduction of dollar_figure because it was clear that the taxpayer had sustained some loss as a result of the casualty even though the taxpayer had failed to clearly or precisely substantiate the amount 36_tc_905 rejecting the taxpayer’s contention that the casualty_loss was dollar_figure but using the court’s best judgment to find that the loss due to the casualty was dollar_figure affd 321_f2d_12 9th cir iv additions to tax respondent bears the burden of production with regard to the additions to tax see sec_7491 see 116_tc_438 to meet his burden respondent must produce sufficient evidence establishing that it is appropriate to impose the determined additions to tax see higbee v commissioner supra pincite however respondent does not have to produce evidence of reasonable_cause substantial_authority or lack of willful neglect id continued motor dollar_figure for the livingston roberts highwayman painting dollar_figure for the other listed paintings dollar_figure for his book collection dollar_figure for his furniture and dollar_figure for clothing a sec_6651 generally any person made liable for any_tax shall make a return or statement according to the forms and regulations prescribed by the secretary sec_6011 sec_6651 in the case of a failure_to_file a return on time imposes an addition_to_tax of percent of the tax required to be shown on the return for each month or fraction thereof for which there is a failure_to_file not to exceed percent in the aggregate the penalty will not apply if it is shown that such failure is due to reasonable_cause and not due to willful neglect petitioner did not file his or tax_return further petitioner has not presented any evidence that his failure_to_file was due to reasonable_cause and not willful neglect respondent has met his burden of production and accordingly we sustain the additions to tax under sec_6651 for petitioner’s and tax years see 127_tc_200 evidence that the taxpayer did not file his income_tax return was sufficient to satisfy the irs’ burden of production for the sec_6651 addition_to_tax affd 521_f3d_1289 10th cir b sec_6651 sec_6651 provides for an addition_to_tax of percent per month up to percent for failure to pay the amount shown on a return unless it is shown that such failure is due to reasonable_cause and not due to willful neglectdollar_figure the commissioner’s burden of production with respect to the sec_6651 addition_to_tax requires that the commissioner introduce evidence showing that a return showing the taxpayer’s tax_liability was filed for the year in question in a case such as this where the taxpayer did not file a return the commissioner must introduce evidence that an sfr substitute for return satisfying the requirements of sec_6020 was made see cabirac v commissioner t c wheeler v commissioner supra pincite under sec_6651 a return prepared by the secretary pursuant to sec_6020 is treated as a return filed by the taxpayer for the purpose of determining the amount of an addition_to_tax under sec_6651 to constitute a sec_6020 return the return must be subscribed it must contain sufficient information from which to compute the taxpayer’s tax_liability and the return form and any attachments must purport to be a ‘return’ spurlock v commissioner tcmemo_2003_ respondent and petitioner stipulated that substitutes for returns were filed on petitioner’s behalf for his and tax years petitioner did not pay his tax for his or tax_year respondent has met his burden of 14the sec_6651 addition_to_tax is reduced by the amount of the sec_6651 addition_to_tax for any month or fraction thereof to which an addition_to_tax applies under both sec_6651 and see sec_6651 production with respect to the sec_6651 additions to tax further petitioner did not present any evidence that his failure to pay was due to reasonable_cause and not willful neglect therefore we will sustain the additions to tax under sec_6651 for petitioner’s and tax years c sec_6654 additions to tax respondent determined that petitioner was liable for additions to tax under sec_6654 for petitioner’s and tax years sec_6654 imposes an addition_to_tax where prepayments of tax either through withholding or by making estimated quarterly tax_payments during the course of the year do not equal the percentage of total liability required under the statute however the addition_to_tax will not apply if petitioner shows that one of the several statutory exemptions applies see 75_tc_1 r equired installments of estimated_tax are due at four times during the year and each i sec_25 percent of the required_annual_payment sec_6654 d a for an individual taxpayer whose adjusted_gross_income for the taxable_year is dollar_figure or less a required_annual_payment is equal to the lesser of-- i percent of the tax_shown_on_the_return for the taxable_year or if no return is filed percent of the tax for such year or ii percent of the tax_shown_on_the_return of the individual for the preceding_taxable_year clause ii shall not apply if the preceding_taxable_year was not a taxable_year of months or if the individual did not file a return for such preceding_taxable_year sec_6654 to meet his burden of production with regard to the sec_6654 addition_to_tax respondent must at a minimum produce evidence necessary to enable the court to conclude that petitioner had a required_annual_payment for and see wheeler v commissioner supra pincite respondent has met the burden of production with respect to the sec_6654 additions to tax petitioner did not make his required estimated_tax payments for either or he also does not qualify for any of the exceptions listed in sec_6654 because petitioner failed to file federal_income_tax returns for and petitioner’s required_annual_payment of estimated_tax wa sec_90 percent of his tax for each year see wheeler v commissioner supra pincite see also rivera v commissioner tcmemo_2009_215 walzer v commissioner tcmemo_2009_200 we therefore sustain respondent’s additions to tax under sec_6654 for petitioner’s and tax years the court has considered all of petitioner’s contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing decision will be entered under rule
